Case: 2:17-cv-00601-EAS-CMV Doc #: 89 Filed: 11/19/20 Page: 1 of 1 PAGEID #: 1083




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ELLEN ABDUR-RAHIM,

                                                  Case No.: 2:17-cv-601
               Plaintiff,                         Judge Edmund A. Sargus, Jr.

       v.

CITY OF COLUMBUS, et al.,


               Defendants.


                                             ORDER
       This matter is before the Court on the parties’ Joint Motion to Continue the Trial Date.

(ECF No. 87.) The Court GRANTS the parties’ joint motion. The current trial deadlines are

hereby VACATED. This matter will be set for a Telephone Status Conference on January 13,

2021 at 10:00 a.m. to discuss a new trial date.

       IT IS SO ORDERED.

       11/19/2020                                   s/Edmund A. Sargus, Jr.
       DATE                                         EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE
